Citation Nr: 0832085	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 (2007).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefit sought on appeal.  

The case was remanded in September 2003, June 2004, and May 
2005. In October 2005, the Board denied the claim.  The 
veteran appealed, and in an August 2007 order the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand.  Thereafter the Board remanded the claim 
in January 2008.


FINDINGS OF FACT

1.  The veteran was treated for Vincent's Angina (trench 
mouth) while on active duty.

2.  The appellant's inservice Vincent's Angina represented an 
acute and transitory disorder that resolved with treatment, 
leaving no residual disability which bears a relationship to 
any current dental condition.

3.  There is no competent evidence showing chronic Vincent's 
angina, nor is there competent evidence showing that post-
service periodontal disease is related to the episode of 
Vincent's angina during service.



CONCLUSION OF LAW

Entitlement to service connection for Vincent's angina 
(trench mouth), including missing teeth, for purposes of 
dental treatment is denied.  38 U.S.C.A. 1110, 5103, 5103A, 
5107, 7104(c) (West 2002); 38 C.F.R. 3.381, 3.382, 4.149 
(1993 & 1994); 38 C.F.R. 3.381, 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that, upon enlistment 
examination in March 1942, the veteran had no clinical 
abnormalities.  He was missing teeth numbers 16, 17, 28, and 
30.  His teeth and gums were otherwise normal and he had no 
periapical disease.  At a June 1943 examination it was noted 
that he was missing teeth numbers 11, 17, 28, and 30.  
Similar findings were noted upon examination in March 1945.  
In a Report of Medical Examination, dated in May 1946, it was 
noted that the veteran was missing teeth numbers 17, 28, 30.  
Similar findings were noted upon examination in July 1947.

In May 1946, the veteran was seen for complaints of a lesion 
on his tongue which he noticed the previous week.  Clinical 
evaluation revealed small, whitish ulcerations on the corner 
of the mouth, on the under surface of the tip of the tongue, 
and on the posterior pharynx.  Vincent's angina was 
diagnosed.  He was treated with penicillin and Aspergum.  
Four days later, his throat was reported to be greatly 
improved.  There was still some lymphoid hypertrophy.  
Treatment was continued. Upon separation examination later 
that month, no defects or clinical abnormalities were 
reported.

The veteran was transferred to the U.S. Marine Corps Reserves 
and was placed on inactive status.  At quadrennial 
examinations in July 1947, December 1950, February 1951, and 
May 1961, no significant clinical abnormalities were 
reported.  In May 1961, it was noted that he was "dentally 
qualified."  Various teeth were again reported to be missing.

In May 1998, the veteran filed a claim of entitlement to 
service connection, in pertinent part, for residuals of 
trench mouth.  In a June 1998 letter, the RO requested that 
he submit medical evidence showing treatment for the claimed 
disability since his discharge from service.  No evidence was 
received, and the veteran's claims were denied by the RO in a 
July 1998 rating decision.

In his November 1998 Notice of Disagreement, the veteran 
reported that he was treated for the claimed disability in 
service, and that his service medical records should reflect 
this.  

In a March 1999 statement, Robert J. Farrar, D.M.D., related 
that the veteran gave a history of in-service trench mouth.  
Dr. Farrar noted that trench mouth was periodontal disease.  
He opined that the veteran "could have" lost the teeth that 
he was missing (numbers 14, 19, 20, 21, 28, and 29), as a 
result of periodontal disease.

At a March 1999 RO hearing the veteran testified that he 
contracted trench mouth while stationed in Brooklyn, New 
York, and had continued to have problems with his gums and 
teeth since.  

In his December 1998 substantive appeal the veteran requested 
that he be scheduled for a hearing before a Member of the 
Board.  He was scheduled to testify before a Member of the 
Board in Washington, D.C., in June 2000 but he failed to 
report.

The veteran reported receiving treatment by James I. 
Devereux, DDS, in 1963.  The RO contacted the doctor by 
letter in October 2000.  In August 2000, the RO received a 
response from Dr. Devereux indicating that in 1963 he was 
freshman in dental school and that the date of 1963 must be 
incorrect.  The doctor indicated that he retired in 1992 and 
most of his old records were lost or destroyed in the move 
and he had no knowledge of the veteran's condition.

The veteran indicated treatment by Calvin Harris, M.D., in 
1991.  The RO contacted the doctor by letter in October 2000.  
In June 2001, the RO received a response from Dr. Harris 
indicating that the veteran was not seen in 1991.

There was also a request for treatment records from 1970.  In 
response from E.P. Johnson DDS, dated in June 2000, it was 
noted that the doctor had only been in practice since 1980.  
In September 2001 copies of the dental treatment records from 
1993 to 1998 were received.  There was no evidence of 
treatment for Vincent's angina (trench mouth).  

Following a May 2002 VA examination the examiner diagnosed 
loss of teeth, caries, and chronic periodontal disease.  The 
examiner stated that there was no evidence linking the trench 
mouth situation in 1943 through 1946 to the loss of teeth.  
It was noted that the veteran had caries and some periodontal 
problems over the years; however, there was no documentation 
in his records that he was ever treated for this in service, 
so it was impossible to state whether this was related to the 
current condition.  

In an addendum dated in March 2003, the examiner indicated 
that the veteran was treated for an acute necrotizing 
ulcerative gingivitis.  There was a lesion on the tongue and 
pharynx and a fever for a couple of days, indicative of viral 
infection.  The examiner felt that the condition actually was 
a herpetic infection, not Vincent's angina.  It was noted 
that primary herpes can manifest itself by inflaming the 
gingiva.  This was usually transient and passed as the 
disease passed.  A joint opinion with the head of the 
hospital's pathology was that the veteran did not have 
Vincent's disease and that he had a disease process.  There 
was no evidence of gum or periodontal problems through the 
1951 treatment records.  It was noted that if the veteran had 
Vincent's disease there would have definitely been residual 
damage to the interproximal papilla.  

As to whether it was at least likely that the veteran had a 
chronic residual disability to include loss of teeth as a 
result of his in-service trench mouth, the examiner opined 
that the point was moot because the veteran did not have 
trench mouth.  The examiner stated that there was nothing in 
the literature, as far as he knew that linked primary herpes 
to later damage and loss of teeth.  The examiner also opined 
that it seemed likely a loss of teeth was related to normal 
periodontal disease that developed over a period of time and 
could not be linked to any medical cause in the past.  

In April 2003, Robert Higgins, DDS, noted the veteran's self 
reported history of in service trench mouth.  Dr. Higgins 
stated that he had not treated the appellant for trench mouth 
but rather for missing mandibular teeth with bilateral 
mandibular tori.

The veteran received dental care from the Medical College of 
South Carolina in 2007 and 2008.  A review of these records 
does not reveal any opinion linking a current dental disorder 
to service.

In June 2008, the veteran was seen for a VA dental 
examination.  He reported a history of trench mouth while on 
active duty.  The examiner noted reviewing the medical 
records, and finding on physical examination that the 
appellant was missing multiple teeth which could be replaced 
by a prosthesis.  The examiner found no functional impairment 
due to loss of motion, no loss of masticatory function, and 
no bone loss of the mandible, maxilla, or hard palate.  The 
veteran was not suffering any loss of teeth due to loss of 
substance of the body of the mandible, maxilla, or hard 
palate.  The examiner's diagnosis was that the veteran was 
normal and healthy.  The examiner found that there was no 
current chronic mouth disorder that is related to service, 
and that the appellant lost his teeth due to poor oral 
hygiene.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in July 1998 concerning the 
claim for Vincent's angina (trench mouth), he was not 
prejudiced by such failure.  In this regard, written notice 
provided in June 2004 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a).  Finally, the Board finds that 
VA has secured all available pertinent evidence and conducted 
all appropriate development to include the conduct of 
appropriate examinations.  Hence, VA has fulfilled its duties 
under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Criteria

The veteran initially claimed entitlement to service 
connection for a dental disorder in May 1998.  Subsequent to 
the initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established.  In determining whether a particular new statute 
or new regulation may be applied to a pending case, it must 
first be determined whether the statute or regulation itself 
addresses that issue.  If the statute or regulation is 
silent, it must be determined whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  Generally, if 
applying the new provision would produce such retroactive 
effects, the new provision should not apply the new provision 
to the claim.  If applying the new provision would not 
produce retroactive effects, the new provision must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under 38 C.F.R. § 4.149 (1994) treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. §§ 
4.149, 4.150.

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

However, the following will not be considered service 
connected for treatment purposes: (1) Calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth and other developmental 
defects unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2007).  For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under 38 
C.F.R. § 17.161, the term "service trauma" does not include 
the intended effects of treatment provided during service.  
See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) and 38 C.F.R. § 
4.149 (in effect prior to June 8, 1999).  The Board perceives 
no substantive change in the legal provisions that would 
affect the present case.

Analysis

In this case, there is no evidence that the veteran suffered 
in-service trauma or combat wounds, and it is not contended 
otherwise.

Based upon the available record, the evidence shows that the 
inservice episode of trench mouth represented an acute and 
transitory dental disorder that resolved with treatment, 
leaving no residual disability and bearing no relationship to 
his current dental problems.  

Moreover, in a March 2003 addendum to the May 2002 VA 
examination, the examiner felt that the veteran's "trench 
mouth" was actually a herpetic infection.  It was noted that 
if the veteran had Vincent's disease there would have 
definitely been residual damage to the interproximal papilla.  
The examiner stated that there was nothing in the literature, 
as far as he knew that linked primary herpes to damage and 
loss of teeth.  The examiner opined that it seemed likely a 
loss of teeth was related to normal periodontal disease that 
developed over a period of time and could not be linked to 
any medical cause in the past.  

After the Board's January 2008 remand the veteran was again 
examined.  Following the examiner's review of the evidence 
and after examining the appellant it was concluded that the 
veteran had no chronic mouth disorder that was related to 
service, and that his in-service loss of teeth was due to 
poor dental hygiene.  In finding that the veteran did not 
have a chronic mouth disorder due to service, it must be 
concluded that the examiner found no current mouth disorder 
due to an in-service herpetic infection.

The VA opinions provide definite answers, supported by 
medical history and thorough rationale, to the question 
whether there is any relationship between the veteran's 
trench mouth inservice and his post service dental problems.  
While Dr. Farrar opined that the appellant "could have" 
lost his teeth due to periodontal disease, where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 
241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).  Hence, the term 
"could have" could equally be seen to state "could not 
have.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinions expressed in terms of "may" also implies "may" or 
"may not"' and are speculative).  Simply put, the speculative 
nature of Dr. Farrar's opinion is outweighed by the VA 
medical opinions which were based on a review of all the 
evidence of record.  

Therefore, in light of the examiner's clear statements that 
Vincent's angina was acute in nature, and given the absence 
of any competent evidence of a mouth disorder that is due to 
service, the preponderance of the most probative evidence is 
against the claim.  Hence, entitlement to service connection 
for residuals of Vincent's angina (trench mouth), including 
missing teeth for purposes of establishing eligibility for 
outpatient dental care under 38 C.F.R. § 17.161 (2007), is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


